PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Holz et al.
Application No. 16/525,475
Filed: 29 Jul 2019
For: Enhanced Contrast for Object Detection and Characterization By Optical Imaging Based on Differences Between Images
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the request for refund received June 14, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[w]e filed an e-Petition to Withdraw from Issuance after Payment of the Issue Fee . . . along with . . . $140 for the Petition fee.  However, something went wrong with EFS and the Petition did not go through . . . Therefore, we respectfully request a refund”. 

A review of the Office records for the above-identified application shows, a payment of $140 for a petition was received on June 29, 2020.  The Image File Wrapper does not show that a filing of a Petition to Withdraw from Issue was received.  Therefore the petition fee is not necessary.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card account.

A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  










/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions



cc:	Paul A. Durdik
	Haynes, Beffel, Wolfeld, LLP
	637 Main Street
	Half Moon Bay, CA